      Case 5:19-cv-00139-KS-MTP Document 21 Filed 09/15/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        WESTERN DIVISION


SANCHO MCKENZIE                                                      PETITIONER

v.                                     CIVIL ACTION NO. 5:19-CV-139-KS-MTP

WARDEN SHAWN R. GILLIS                                              RESPONDENT

                                      ORDER

      On July 30, 2020, the Magistrate Judge entered his Report and

Recommendation [20]. Neither Petitioner nor Respondent filed an objection.

      The Court has considered the Magistrate Judge’s Report and Recommendation

[20], as well as the entire record. The Court concludes that the Report and

Recommendation [20] should be adopted as modified herein.

      Therefore, the Court grants Petitioner’s petition and orders Immigration and

Customs Enforcement to either deport Petitioner or release him subject to

appropriate conditions of supervision within seven days of the entry of this order.

      SO ORDERED AND ADJUDGED this 15th day of September, 2020.

                                                   /s/ Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE
